UNITED STATES DISTRICT COURT
                                                                      USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
 LAWRENCE E. MARTIN, on behalf of                                     DOC#:
 himself and all others similarly situated,                           DATE FILED:

                               Plaintiff,
                                                                        21-CV-2923 (RA)
                          v.
                                                                              ORDER
 BRIGHTHOUSE LIFE INSURANCE
 COMPANY and BRIGHTHOUSE LIFE
 INSURANCE COMPANY OF NEW YORK,

                               Defendants.



RONNIE ABRAMS, United States District Judge:

         In light of the pending motion to dismiss, the initial pre-trial conference in this matter is

adjourned sine die. The Court will reschedule the conference upon the resolution of the pending

motion.

SO ORDERED.

Dated:      June 30, 2021
            New York, New York

                                                     RONNIE ABRAMS
                                                     United States District Judge
